DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on May 26, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 8-12, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 8-12, regarding the amendments to independent claims 1 and 15, and the newly added claim 16:
It is noted that the allowable subject matter indicated as instantly claimed and in combination with the additionally claimed limitations of previous claim 9, depending on claim 1, was incorporated in independent form including all of the limitations of the base claim and any intervening claims for claim 16 which is allowed; claims 1 and 15, however, do not contain the allowable limitations of previous claim 9 such that the prior arts of record read on the claimed limitations.
 All arguments based on dependency are responded in kind.



Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 8, and 11-14 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi.

6.	Regarding Claim 1, Lee discloses a photoelectric conversion element (see Fig. 1, 3A-R, 11 and [0065] “image sensor 1”) comprising:
a first electrode (each element 233 of a respective pixel, see [0067] “layer 233 may be formed of aluminum”) including a plurality of electrodes independent from each other (plurality of first electrodes for each of the pixels of the array, see Figs. 1, 11 and [0057, 0235]);
a second electrode (element 274, see [0093] “upper transparent electrode layer 274 may be formed of, for example, indium tin oxide (ITO)”) disposed to be opposed to the first electrode;
a photoelectric conversion layer (element 272, see [0082] “photoelectric layer”), the photoelectric conversion layer being provided between the first electrode and the second electrode (see Fig. 1); 
a semiconductor layer (element 266, see [0149] “The lower transparent material layer 265 may be formed of, for example, ITO, IZO, ZnO, SnO2, ATO, AZO, GZO, TiO2, or FTO”) including an oxide semiconductor material (see [0149] ITO), the semiconductor layer being provided between the first electrode and the photoelectric conversion layer (see Fig. 1); and
an insulation layer (element 260c, see [0074] “isolation-insulating layer 260c”) interposed between the first electrode and the semiconductor layer (see Fig. 1 element 260c between element 233 and element 266) such that one of the plurality of electrodes is electrically coupled to the photoelectric conversion layer via an opening provided to the insulation layer (see Fig. 1 one of the plurality of elements 233 electrically coupled to photoelectric conversion layer element 272 via an opening in element 260c area of element 266C).
Lee does not explicitly disclose an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer.
	Shiomi discloses an n-type photoelectric conversion layer including a semiconductor nanoparticle (see Fig. 1 photoelectric conversion layer elements 22 respectively between electrode elements 21 and 23, comprising an n-type semiconductor nanoparticle, see [0044-0045] “nanoparticle layers 22R, 22G, and 22B are photoelectric conversion layers that absorb light with selective wavelength, namely, red light, green light, and blue light, respectively, to generate the electron-hole pairs. Semiconductor nanoparticles 22RP, 22GP, and 22BP” and “ZnSe and ZnTe are doped with gallium (Ga) as an n-type dopant at a concentration of 1e+18 cm−3”).
	The photoelectric conversion layer material as taught by Shiomi is incorporated as the photoelectric conversion layer material of Lee. The combination discloses an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer as taught by Shiomi as an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer of Lee because the combination allows the photoelectric conversion layer to absorb light with selective wavelength (see Shiomi [0044-0045]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion material in a similar device for another to obtain predictable results (see Shiomi Fig. 1 and [0044-0045]).

7.	Regarding Claim 2, Lee and Shiomi disclose the photoelectric conversion element according to claim 1, wherein the n-type photoelectric conversion layer has a carrier density of 3x1016 cm-3 or more and 1x1018 cm-3 or less (see Shiomi [0045] “ZnSe and ZnTe are doped with gallium (Ga) as an n-type dopant at a concentration of 1e+18 cm−3”).

8.	Regarding Claim 8, Lee and Shiomi disclose the photoelectric conversion element according to claim 1, wherein
the first electrode is formed by using any of titanium (Ti), silver (Ag), aluminum (Al) (see Lee [0067] “layer 233 may be formed of aluminum”),  magnesium (Mg), chromium (Cr), nickel (Ni), tungsten (W), and copper (Cu), and
the second electrode is formed by using indium tin oxide (ITO) (see Lee [0093] “upper transparent electrode layer 274 may be formed of, for example, indium tin oxide (ITO)”).

9.	Regarding Claim 11, Lee and Shiomi disclose the photoelectric conversion element according to claim 1, wherein respective voltages are individually applied to the plurality of electrodes included in the first electrode (see Lee Fig. 1, 11 and [0236] “The unit pixels included in the pixel array 2110 may provide output voltages one at a time by row.”).

10.	Regarding Claim 12, Lee and Shiomi disclose the photoelectric conversion element according to claim 1, further comprising (see Lee)
a semiconductor substrate (element 200, see [0119] “semiconductor substrate 200”), wherein
the first electrode, the semiconductor layer, the n-type photoelectric conversion layer, and the second electrode are provided in this order on a first surface side of the semiconductor substrate (see Fig. 1).

11.	Regarding Claim 13, Lee and Shiomi disclose the photoelectric conversion element according to claim 12, wherein the semiconductor substrate includes a drive circuit, and each of the plurality of electrodes included in the first electrode is coupled to the drive circuit (see Lee [0055] “the device/structure may include a plurality of active regions and transistor structures”, and see [0236-0237] “An electrical signal (an output voltage) according to the generated charges may be provided to the pixel signal processor 2140 through a vertical signal line. The unit pixels included in the pixel array 2110 may provide output voltages one at a time by row. Accordingly, the unit pixels in one row of the pixel array 2110 may be activated at the same time by a selection signal output by the row driver 2120.”).

12.	Regarding Claim 14, Lee and Shiomi disclose the photoelectric conversion element according to claim 12, wherein a multilayer wiring layer is formed on a second surface side opposed to the first surface of the semiconductor substrate (see Lee multilayer wiring of element 220 on a second bottom side surface of element 200, see [0061] “wiring structure 220”).

13.	Claim 3 is rejected under 35 U.S.C. 103 as obvious overLee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi, in view of Watanabe et al. (US 2015/0179840 A1), hereinafter as Watanabe.

14.	Regarding Claim 3, Lee and Shiomi disclose the photoelectric conversion element according to claim 1.
Lee and Shiomi do not appear to disclose the semiconductor layer has a carrier density of 1x1017 cm-3 or less.
	Watanabe discloses the semiconductor layer has a carrier density of 1x1017 cm-3 or less (see [0073] “two electrodes (thickness of ITO layer: 65 nm, thickness of Mo layer: 200 nm, interelectrode distance: 4 μm, and concentration of additive: 1.1x1017 cm-3) each configured of an ITO layer containing molybdenum as the additive were formed on an n+-GaAs layer to measure a current flowing upon application of a voltage to those electrodes”; also see Fig. 1A and [0065] “FIG. 1A as a schematic cross-sectional view, a light receiving/emitting element 11, a solar cell 11, or an optical sensor 11”).
	The carrier density of the semiconductor layer as taught by Watanabe is incorporated as the carrier density of the semiconductor layer of Lee and Shiomi. The combination discloses the semiconductor layer has a carrier density of 1x1017 cm-3 or less.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor layer has a carrier density of 1x1017 cm-3 or less as taught by Watanabe as the semiconductor layer has a carrier density of 1x1017 cm-3 or less of Lee and Shiomi because the combination allows for adjustment of contact resistance, transmittance and absorption characteristics with respect to wavelength (see Watanabe [0077]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known semiconductor layer for another in a similar device to obtain predictable results (see Watanabe [0073] and Figs. 5A-B).

15.	Claim 4-5 are rejected under 35 U.S.C. 103 as obvious overLee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi, in view of Hosokawa et al. (WO 2018163327 A1, see attached translation document), hereinafter as Hosokawa.
[Williams et al. (US 2017/0018669 A1), hereinafter as Williams is utilized herein as evidence.]

16.	Regarding Claim 4, Lee and Shiomi disclose the photoelectric conversion element according to claim 1.
	Lee and Shiomi do not disclose the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSe.
	Hosokawa discloses the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSe (see attached translation document pg. 5 “From the viewpoint of improving the photoelectric conversion efficiency, a compound in which a halogen element and an organic ligand are coordinated on the surface of the metal chalcogenide is preferable. Specific examples of the metal chalcogenide include PbS, PbSe, PbTe”).
	The ligand bound to the nanoparticle as taught by Hosokawa is incorporated as a ligand bound to the nanoparticle of Lee and Shiomi.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSe as taught by Hosokawa as the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSeb of Lee and Shiomi because the combination allows for improved photoelectric conversion efficiency (see Hosokawa pg. 5);
Also, see evidentiary reference Williams [0022-0023] which provides that quantum-dot material types including core, core-shell, and core-shell-ligand architectures is capable of a photodetector film having tunable properties including a tunable band gap based on the composition allowing sensitivity to optical radiation including ultraviolet, visible, infrared, x-ray, and gamma photons;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoconversion semiconductor nanoparticle for another having a ligand to obtain predictable results (see Hosokawa pg. 5 and see Shiomi [0045] material of the photoconversion semiconductor nanoparticle).
17.	Regarding Claim 5, Lee and Shiomi disclose the photoelectric conversion element according to claim 1.
	Lee and Shiomi do not appear to explicitly disclose the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the ligand includes any of a chlorine atom, a bromine atom, and an iodine atom (see attached translation document pg. 5 “From the viewpoint of improving the photoelectric conversion efficiency, a compound in which a halogen element and an organic ligand are coordinated on the surface of the metal chalcogenide is preferable. Specific examples of the metal chalcogenide include PbS, PbSe, PbTe” and “The halogen element is not particularly limited, and examples thereof include fluorine, chlorine, bromine, and
iodine.”).
	The ligand bound to the nanoparticle as taught by Hosokawa is incorporated as a ligand bound to the nanoparticle of Lee and Shiomi.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSe as taught by Hosokawa as the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes at least one of PbS, PbSe, PbTe, CuInSe2, ZnCuInSe, CuInS2, HgTe, InAs, InSb, Ag2S, or CuZnSnSSeb of Lee and Shiomi because the combination allows for improved photoelectric conversion efficiency (see Hosokawa pg. 5);
Also, see evidentiary reference Williams [0022-0023] which provides that quantum-dot material types including core, core-shell, and core-shell-ligand architectures is capable of a photodetector film having tunable properties including a tunable band gap based on the composition allowing sensitivity to optical radiation including ultraviolet, visible, infrared, x-ray, and gamma photons;
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoconversion semiconductor nanoparticle for another having a ligand to obtain predictable results (see Hosokawa pg. 5 and see Shiomi [0045] material of the photoconversion semiconductor nanoparticle).

18.	Claim 6 is rejected under 35 U.S.C. 103 as obvious overLee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi, in view of Hosokawa et al. (WO 2018163327 A1, see attached translation document), hereinafter as Hosokawa, in view of Trefonas et al. (WO 2017165594 A1, see attached translation document), hereinafter as Trefonas.

19.	Regarding Claim 6, Lee and Shiomi and Hosokawa disclose the photoelectric conversion element according to claim 4.
Lee and Shiomi and Hosokawa do not appear to explicitly disclose the semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, and ZnTe.
	Trefonas discloses the semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, and ZnTe (see attached translation document [0041] “The shell preferably includes one or more materials selected from CdSe, ZnSe, ZnS, ZnTe, CdTe, PbS, TiO, SrSe, and HgSe”).
	The shell material as taught by Trefonas is incorporated as a shell material for Lee and Shiomi and Hosokawa. The combination discloses the semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, and ZnTe.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, and ZnTe as taught by Trefonas as the semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, and ZnTe of Lee and Shiomi and Hosokawa because the combination provides a sensitive conversion material to generate photocurrent based on incident light (see Trefonas [0038]), and is simple substitution of one known element for another to obtain predictable results – simple substitution of one known semiconductor nanoparticle with a shell material for another in a similar device (see Trefonas [0041], Hosakawa pg. 5 and Shiomi [0045] for the common material and see evidentiary reference Williams [0022-0023] which provides the core, core-shell, and core-shell-ligand structure are alternatives).

20.	Claim 7 is rejected under 35 U.S.C. 103 as obvious overLee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi, in view of Chen (US 10,038,022 B1), hereinafter as Chen

21.	Regarding Claim 7, Lee and Shiomi disclose the photoelectric conversion element according to claim 1.
Lee and Shiomi do not appear to explicitly disclose wherein the semiconductor layer includes at least one of IGZO, ZTO, Zn2SnO4, InGaZnSnO, GTO, Ga203:SnO2, or IGO.
	Chen discloses wherein the semiconductor layer includes at least one of IGZO (see Column 4 lines 50-57 “The electrode (e.g., first electrode 121) that is closer to the invisible light converting substrate may be a single-layered or a multiple-layered structure, and the material thereof includes a transparent or a semi-transparent conductive material such as zinc oxide (ZnO), indium tin oxide (ITO), indium zinc oxide (IZO), indium gallium zinc oxide (IGZO)” Selected as IGZO), ZTO, Zn2SnO4, InGaZnSnO, GTO, Ga203:SnO2, or IGO.
	The material of the semiconductor layer as taught by Chen is incorporated as the material of the semiconductor layer of Lee and Shiomi.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the semiconductor layer includes at least one of IGZO, ZTO, Zn2SnO4, InGaZnSnO, GTO, Ga203:SnO2, or IGO as taught by Chen as wherein the semiconductor layer includes at least one of IGZO, ZTO, Zn2SnO4, InGaZnSnO, GTO, Ga203:SnO2, or IGO of Lee and Shiomi because the combination allows for use of a transparent conductive material as an electrode material in a light sensing element and is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrode material for another in a similar device wherein the material are provided as alternatives to obtain predictable results (see Chen Column 4 lines 50-57 and see Lee [0149] disclosing common material).

22.	Claim 15 is rejected under 35 U.S.C. 103 as obvious overLee et al. (US 2017/0170238 A1), hereinafter as Lee, in view of Shiomi et al. (US 2016/0293783 A1), hereinafter as Shiomi, in view of Tashiro et al. (US 2017/0162616 A1), hereinafter as Tashiro

23.	Regarding Claim 15, Lee discloses an imaging device (see Fig. 1, 3A-R, 11 and [0065] “image sensor 1”) comprising
	 a plurality of pixels (see in particular Figs. 1, 11 each of the pixel elements of the array, see [0235] “pixel array 2110”) each provided with one or more photoelectric conversion elements (each of the elements 233, 266, 272, 274 of each respective pixel),
the one or more photoelectric conversion elements each including
a first electrode (each element 233 of a respective pixel, see [0067] “layer 233 may be formed of aluminum”),
a second electrode (element 274, see [0093] “upper transparent electrode layer 274 may be formed of, for example, indium tin oxide (ITO)”) disposed to be opposed to the first electrode,
a photoelectric conversion layer (element 272, see [0082] “photoelectric layer”), the photoelectric conversion layer being provided between the first electrode and the second electrode (see Fig. 1), 
a semiconductor layer (element 266, see [0149] “The lower transparent material layer 265 may be formed of, for example, ITO, IZO, ZnO, SnO2, ATO, AZO, GZO, TiO2, or FTO”) including an oxide semiconductor material (see [0149] “ITO”), the semiconductor layer being provided between the first electrode and the photoelectric conversion layer (see Fig. 1); and
an insulation layer (element 260c, see [0074] “isolation-insulating layer 260c”) interposed between the first electrode and the semiconductor layer (see Fig. 1 element 260c between element 233 and element 266) such that one of the plurality of electrodes is electrically coupled to the photoelectric conversion layer via an opening provided to the insulation layer (see Fig. 1 one of the plurality of elements 233 electrically coupled to photoelectric conversion layer element 272 via an opening in element 260c area of element 266C).
	Lee does not explicitly disclose the first electrode including a plurality of electrodes independent from each other, an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer.
	Tashiro discloses the first electrode including a plurality of electrodes independent from each other (see Figs. 1A-C, 2 pixel element 100 can include a plurality of electrodes elements 110, 111, 112 collectively part of the first electrode).
	The plurality of electrodes of the first electrode as taught by Tashiro is incorporated as a plurality of electrodes of the first electrode of Lee. The combination discloses the first electrode including a plurality of electrodes independent from each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first electrode including a plurality of electrodes independent from each other as taught by Tashiro as the first electrode including a plurality of electrodes independent from each other of Lee because the combination provides a plurality of electrodes of the first electrode which can separately apply bias to the light receiving region, provide a transfer charge in a transfer region, and a hold charge to a charge holding region independently from each other for controlling of the received light and converted charges and noise can be reduced (see Tashiro [0037, 0045-0051]).
	Lee and Tashiro do not appear to explicitly disclose an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer.
	Shiomi discloses an n-type photoelectric conversion layer including a semiconductor nanoparticle (see Fig. 1 photoelectric conversion layer elements 22 respectively between electrode elements 21 and 23, comprising an n-type semiconductor nanoparticle, see [0044-0045] “nanoparticle layers 22R, 22G, and 22B are photoelectric conversion layers that absorb light with selective wavelength, namely, red light, green light, and blue light, respectively, to generate the electron-hole pairs. Semiconductor nanoparticles 22RP, 22GP, and 22BP” and “ZnSe and ZnTe are doped with gallium (Ga) as an n-type dopant at a concentration of 1e+18 cm−3”).
	The photoelectric conversion layer material as taught by Shiomi is incorporated as the photoelectric conversion layer material of Lee. The combination discloses an n-type photoelectric conversion layer including a semiconductor nanoparticle; the n-type photoelectric conversion layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an n-type photoelectric conversion layer including a semiconductor nanoparticle as taught by Shiomi as an n-type photoelectric conversion layer including a semiconductor nanoparticle of Lee and Tashiro because the combination allows the photoelectric conversion layer to absorb light with selective wavelength (see Shiomi [0044-0045]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric conversion material in a similar device for another to obtain predictable results (see Shiomi Fig. 1 and [0044-0045]).

Allowable Subject Matter
24.	Claim 16 is allowed.

25.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also see claim objections which must be addressed as required in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

26.	Claim 9, “the charge readout electrode being electrically coupled to the n-type photoelectric conversion layer via the opening provided to the insulation layer and the charge accumulation electrode being disposed to be opposed to the n-type photoelectric conversion layer with the insulation layer interposed therebetween” – as instantly claimed and in combination with the additionally claimed limitations. All claims depending on claim 9 incorporate the same allowable subject matter.
27.	Claim 16, “the charge readout electrode is electrically coupled to the n-type photoelectric conversion layer via an opening provided to the insulation layer, and the charge accumulation electrode is being disposed to be opposed to the n-type photoelectric conversion layer with the insulation layer interposed therebetween” – as instantly claimed and in combination with the additionally claimed limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818